IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 378A14

                             Filed 18 December 2015
JOHN BARRY, III, KEVIN BESTICK, SUSAN BESTICK, GEORGE BRADY,
PAMELA BRADY, BOBBY BROWN, CATHY BROWN, JOHN CARUSO, LAURA
CARUSO, BARBARA KARINA CASSELL, JEFF CASSELL, FRANK CATANIA,
LUDWIKA CERF, WILLIAM CERF, CHRISTINA CHAPPELL, DELANE
CHAPPELL, JOE CHRISTENSEN, LAURA CLARK, SUZANNE DILLMAN,
SUSAN EYERMANN, TIMOTHY EYERMANN, BRIAN FARRELL, MEGAN
FARRELL, TIMOTHY FOLEY, KAY GREEN, ROBIN GREEN, TANNER GREEN,
DANA JONES, KRISTI JONES, MEREDITH KISNER, WILLIAM KISNER,
CHRISTOPHER LEE, MICHAEL LEWIS, TINA LEWIS, MICHAEL LUVUOLO,
CLEVE THOMAS MASSON, PAULINE MARIE MASSON, FRAN METKIFF,
WILLIAM METKIFF, DONNA NEELY, KEVIN NEELY, PAMELA O’BRYAN,
WILLIAM O’BRYAN, CHARLES OTIS, ELAINE OTIS, DENNIS POWERS, ERIKA
POWERS, GEORGE POWERS, LILLIAN POWERS, KATHLEEN ROBERTS,
WILLIAM ROBERTS, JULIE ROOKSTOOL, DAVID CRAIG SALMON, NANCY
SALMON, LINDA SCHUELLER, DONALD SLOVER, ELIZABETH SLOVER,
SPECTRUMAX, LLC, MICHAEL STOPCZYNSKI, MICHELLE STOPCZYNSKI,
SCOTT SWANN, ANDREY VARNUM, RICHARD VARNUM, JILL VOSS, JANE
WALTER, and RUSSELL WALTER
            v.
OCEAN ISLE PALMS, INC., OCEAN ISLE PALMS, LLC, COASTAL
COMMUNITIES, INC., MARK A. SAUNDERS, DEBORAH BOODRO, DONALD
HOWARTH, MAS PROPERTIES, LLC, THE MORTGAGE COMPANY OF
BRUNSWICK, INC., BRENDAN GORDON, JAMES POWELL, JAMES POWELL
APPRAISALS, LLC, LYNN RABELLO, BRANCH BANKING AND TRUST
COMPANY, FOUR OAKS BANK AND TRUST COMPANY, BB&T COLLATERAL
SERVICE CORPORATION, CLIFTON L. PAINTER, BAXLEYSMITHWICK PLLC,
and DOUGLAS BAXLEY



      Appeal pursuant to N.C.G.S. § 7A-27(b)(1) from opinions and orders granting

motions to dismiss entered on 27 June 2011 and 13 June 2012 by Judge John R.

Jolly, Jr. in Superior Court, Brunswick County. On 10 October 2014, pursuant to

N.C.G.S. § 7A-31(a) and (b)(2), and Rule 15(e)(2) of the North Carolina Rules of

Appellate Procedure, the Supreme Court on its own initiative certified the case for
                          BARRY V. OCEAN ISLE PALMS, INC.

                                  Opinion of the Court



review prior to determination in the Court of Appeals. Heard in the Supreme Court

on 18 March 2015.


      Hodges & Coxe, P.C., by C. Wes Hodges, II and Sarah R. Buzzard, for
      plaintiff-appellants.

      Teague, Campbell, Dennis & Gorham, LLP, by Jacob H. Wellman and Natalie
      K. Isenberg, for defendant-appellees James Powell, James Powell Appraisals,
      LLC, and Lynn Rabello.

      Poyner Spruill LLP, by J. Nicholas Ellis and Caroline P. Mackie, for
      defendant-appellees Branch Banking and Trust Company and BB&T
      Collateral Service Corporation.


      PER CURIAM.


      For the reasons stated in Arnesen v. Rivers Edge Golf Club & Plantation,

Inc., ___ N.C. ___, ___ S.E.2d ___ (2015) (375A14), the decision of the trial court is

affirmed.


      AFFIRMED.


      Justice EDMUNDS concurs in part and dissents in part for the reasons

stated in his opinion in Arnesen v. Rivers Edge Golf Club & Plantation, Inc., ___

N.C. ___, ___ S.E.2d ___ (2015) (375A14).


      Justice HUDSON and Justice BEASLEY concur in part and dissent in part

for the reasons stated in Justice Hudson’s opinion in Arnesen v. Rivers Edge Golf

Club & Plantation, Inc., ___ N.C. ___, ___ S.E.2d ___ (2015) (375A14).


                                          -2-